JOHN W. HUBER, United States Attorney (#7226)
CY H. CASTLE, Assistant United States Attorney (#4808)
PETER KUHN, Special Assistant United States Attorney (#3820)
Attorneys for the United States of America
111 South Main Street, Ste. 1800 • Salt Lake City, Utah 84111
Telephone: (801) 325-3285 • Facsimile: (801) 325-3387


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,
                                                      UNITED STATES’ REPONSE TO
                       Plaintiff,                     DEFENDANT’S MOTION IN LIMINE

        vs.                                           Case No. 2:19cr80


RALPH DAVID BRINTON,                                  Judge Howard C. Nielson, Jr.


                       Defendants.


        The Unites States of America, through its attorneys, Cy H. Castle and Peter Kuhn,

provides this response to the Defendant’s Motion in Limine [“Expert Witnessess” for “Law”]

and Other Issues and Supporting Memorandum (ECF Docket No. 33) (hereinafter “Motion In

Limine”) and requests the court to deny the defendant’s motion.

   I.         Introduction

        The defendant’s Motion in Limine is organized into two parts. The first part relates

to his request of the court to precludes the United States’ two bankruptcy expert witnesses

from testifying about matter so law. The second part relates to his requests to preclude prior


                                               1
back acts and other similar misconduct.

       A. Expert Witness Motion in Limine

       In response to the first part of the defendant’s motion, the United States has filed

notices of expert witnesses for Mses Gadd-Willardson and Hunt out of an abundance of

caution in the event their testimony during the trial would be consider expert testimony. They

both possess expertise in the area of bankruptcy law as demonstrated by their respective

resumes attached to the respective motions. See Notice of Chapter 7 Expert Witness (DKT

10) and Notice of Expert Witness (DKT 11).

       They are witnesses in this criminal case because of the roles they played in the

defendant’s 2014 and 2016 bankruptcy cases and the 2017 bankruptcy case in the name of

Richard Blum.     Ms. Gadd-Willardson was the attorney for the Chapter 13 Trustee in

defendant’s 2014 and 2016 Chapter 13 cases. Ms. Hunt was appointed the Chapter 7 panel

trustee after the defendant’s 2016 Chapter 13 case was converted to a Chapter 7 case.

              Tami Gadd-Willardson

       One of the key issues in this case is whether the defendant knew before filing his 2016

Chapter 13 case and Richard Blum’s 2017 Chapter 13 case whether he was eligible to file a

Chapter 13 case. It is the United States’ position that the defendant in fact knew. To support,

this claim, the United States intends to primarily call Ms. Tami Gadd-Willardson as a

percipient witness.

       It is anticipated that she will testify that on March 5, 2015, on behalf of the Chapter

13 Trustee, she filed a motion to dismiss the defendant’s 2104 Chapter 13 case asserting that

                                               2
he was ineligible to be in a Chapter 13 case because his mortgage debt was more than $2

million and as a result, exceeded the secured debt limits of section 109(e) of the Bankruptcy

Code. She will also testify that in response to this motion, the defendant filed an objection,

stating “I found out I needed to be under Chapter 11 and not a 13 because of the debt amount.”

         Ms. Gadd-Willardson will further testify that she participated in the defendant’s Frist

Meeting of Creditors in his 2014 Chapter 13 case on March 27, 2015 where he stated under

oath to her,“I filed a 13 and really should have filed an 11.”

         She will also testify that the Frist Meeting of Creditors she identified the defendant as

the person who filed Case No. 14-32784 and verified with him that he had reviewed, filed

and signed the required bankruptcy documents. As to this testimony, Ms. Gadd-Willardson

will be testifying as a fact witness, not an expert witness. Consequently, Rule 702 does not

apply.

         She will also testify that the Frist Meeting of Creditors she identified the defendant as

the person who filed Case No. 14-32784 and Case No. 16-27945 and verified with him that

he had reviewed, filed and signed the required bankruptcy documents. As to this testimony,

Ms. Gadd-Willardson will be testifying as a fact witness, not an expert witness.

         But the United States does intend to have Ms. Gadd-Willardson testify about, among

other things, (1) bankruptcy terminology generally, (2) Chapter 13 terminology specifically,

(3) the required bankruptcy documents, (4) the required financial disclosures, (5) the

circumstances under which individuals choose to file Chapter 13 cases, (6) the duties of the

Chapter 13 Trustee, (6) the duties of a Chapter 13 debtor and (7) and the importance of

                                                 3
Chapter 13 eligibility to place in context the importance of the defendant’s acknowledgement

and admission that he knew he was not eligible to file a Chapter 13 petition when he filed his

2014 Chapter 13 case.

                  Margaret Hunt

          When it comes to Ms. Hunt, the government anticipates that she will testify about

conducting the defendant’s Chapter 7 Frist Meeting of Creditors in his 2016 case on and the

conversation she had with him under oath about his transfer of a half interest in his home to

Richard Blum and the bankruptcy filing in the name of Richard Blum. As to this testimony,

Ms. Hunt will testify as a fact witness, not an expert witness.

          She too will testify about (1) bankruptcy terminology generally, 1 (2) Chapter 7

terminology specifically, (3) her duties as a Chapter 7 trustee and (4) the duties of a debtor.

    II.      Applicable Law

          Federal Rule of Evidence 702 governs expert testimony and has two policy goals: (1)

to promote the trier-of-fact’s search for truth by helping it to understand other evidence or

determine the facts in dispute; and (2) to preserve the trier-of-fact’s traditional powers to

decide the meaning of evidence and the credibility of witnesses. See C. Wright, V. Gold, 29

Federal Practice & Procedure, 6262 (1997). Pursuant to Rule 702, the trial court has a limited,

but meaningful, gatekeeping role. Id. The Supreme Court made clear in Kumho Tire Co. v.

Carmichael, 526 U.S. 137 (1999) that this gatekeeper function applies to all expert testimony,



1 It is not the intent of the United States to have Ms. Hunt testify about bankruptcy testimony if Ms. Willardson has
already testified about the subject matter.
                                                          4
not just testimony based in science.

       The trial judge has broad discretion in determining whether expert testimony is

admitted or excluded. United States v. McDonald, 933 F.2d 1519, 1522 (10th Cir. 1991). The

benchmark for exclusion is whether the proffered testimony will usurp the function of the

jury or the court. See e.g., United States v. Arvin, 900 F.2d 1385, 1389 (9th Cir. 1990). The

proponent of expert testimony has the burden of establishing by a preponderance of the

evidence that the proposed testimony meets the pertinent admissibility requirements. Conroy

v. Vilsack, 707 F.3d 1163, 1168 (10th Cir. 2013) (citing United States v. Nacchio, 555 F.3d

1234, 1241 (10th Cir. 2009).

       A. Expert Testimony Must Comply with Rule 702.

       The standards for admitting expert testimony are long-settled and clear. “Expert

testimony is admissible if it meets the standard set forth in Rule 702 of the Federal Rules

of Evidence: ‘A witness who is qualified as an expert by knowledge, skill, experience,

training, or education’ can provide opinion testimony if:

       (a)    the expert's scientific, technical, or other specialized knowledge will
              help the trier of fact to understand the evidence or to determine a fact
              in issue;
       (b)    the testimony is based on sufficient facts or data;
       (c)    the testimony is the product of reliable principles and methods; and
       (d)    the expert has reliably applied the principles and methods to the
              facts of the case.’”

United States v. Vann, 776 F.3d 746, 757 (10th Cir. 2015) (quoting Fed. R. Evid. 702).

The Court must apply a two-part test to determine admissibility under this rule. Conroy, 707

F.3d at 1168. First, it must decide “whether the expert is qualified ‘by knowledge, skill,

                                              5
experience, training, or education’ to render an opinion.” Nacchio, 555 F.3d at 1234 (quoting

Fed. R. Evid. 702)). Rule 702 dictates a common-sense inquiry of whether a juror would be

able to understand the evidence without specialized knowledge concerning the subject.

McDonald, 933 F.2d at 1522. Expert testimony should not be admitted where “the evidence

impermissibly mirrors the testimony offered by fact witnesses, or the subject matter of the

expert’s testimony is not beyond the ken of the average juror.” United States v. Amuso, 21

F.3d 1251, 1263 (2nd Cir. 1994).

       There is no question that Mses Gadd-Willardson and Hunt our expert witnesses when

it comes to federal bankruptcy law based upon their knowledge, skills, training and experience.

Ms. Gadd-Willardson is an attorney who has practiced in the area of bankruptcy since 2011.

For the past 7 and 1/2 years, she has been an attorney for the Chapter 13 Trustee and has

assisted with the administration of over 20,000 of Chapter 13 cases.

       Ms. Hunt is an attorney who has worked in the area of bankruptcy since 1989 both as

a judicial law clerk and as a lawyer. For the past 8 years, she has been a Chapter 7 Trustee in

the District of Utah. Her practice has included representing both creditors and debtors as well

as other trustees.

       Second, the Court “‘must satisfy itself that the proposed expert testimony is both

reliable and relevant, in that it will assist the trier of fact, before permitting a jury to assess

such testimony.’” Vann, 776 F.3d at 757 (quoting United States v. Rodriguez-Felix, 450 F.3d

1117, 1122 (10th Cir. 2006) (further citations omitted)). Whether the expert’s testimony is

reliable, the Court must assess “whether the reasoning or methodology underlying the

                                                6
testimony is scientifically valid and . . . whether that reasoning or methodology properly can

be applied to the facts in issue.” Daubert, 509 U.S. 592-93 (1993).

         In Daubert, the Supreme Court identified a list of factors that trial courts may consider

when determining whether proffered expert testimony is reliable under Fed. R. Evid. 702.

These factors include: (1) whether the theory used can be and has been tested; (2) whether it

has been subjected to peer review and publication; (3) the known or potential rate of error; and

(4) the theory’s general acceptance in the scientific community. Id. at 593-94. The Supreme

Court has emphasized, however, that these four factors are not a “definitive checklist or test”

and a court’s gatekeeping inquiry into reliability must be “tied to the facts of a particular case.”

Kumho Tire, 526 U.S. at 150. Although a hearing is not mandatory, a hearing is usually

required to develop a sufficient record. United States v. Call, 129 F.3d 1402, 1405 (10th Cir.

1997).

         In some cases, “the relevant reliability concerns may focus upon personal knowledge

or experience,” instead of the Daubert factors and scientific foundation. Kumbo Tire, 526 U.S.

at 150. The Rule 702 Advisory Committee Notes to the 2000 amendments state that “[i]n

certain fields, experience is the predominant, if not sole, basis for a great deal of reliable expert

testimony” and explaining that a witness relying only on experience should “explain why that

experience is a sufficient basis of the opinion.”

         When opinion testimony is based solely on experience or training, not a scientific

methodology or technique, the district court should apply the traditional Rule 702 analysis.

Kinser v. Gehl Co., 989 F. Supp. 1144, 1146 (D. Kan. 1997). The Rule 702 analysis “is a

                                                 7
flexible one” and its focus “must be solely on principles and methodology, not the conclusions

that they generate.” Daubert, 509 U.S. at 594-95.

       In Nacchio, 555 F.3d 1234, 1241 (en banc), the Tenth Circuit explained the

examination district courts are to conduct:

       In determining whether expert testimony is admissible, the district court
       generally must first determine whether the expert is qualified ‘by
       knowledge, skill, experience, training, or education’ to render an opinion.
       See Fed. R. Evid. 702. Second, if the expert is sufficiently qualified, the
       court must determine whether the expert’s opinion is reliable by assessing
       the underlying reasoning and methodology, as set forth in Daubert.2

See also Vann, 776 F.3d at 757-78 (quoting Nacchio). As to the reliability inquiry, the

Nacchio en banc court further explained that “[r]eliability questions may concern the expert’s

data, method, or his application of the method to the data.” Nacchio, 555 F.3d at 1241. “In

making a reliability determination, ‘[g]enerally, the district court should focus on an

expert’s methodology rather than the conclusions it generates.’” Id. (alteration original)

(quoting Dodge v. Cotter Corp., 328 F.3d 1212, 1222 (10th Cir. 2003).

       The purpose of the inquiry is always “to make certain that an expert, whether basing

testimony upon professional studies or personal experience, employs in the courtroom the

same level of intellectual rigor that characterizes the practice of an expert in the relevant

field.” Kumho Tire, 526 U.S. at 152.

       Pursuant to the Supreme Court’s direction the Tenth Circuit has held that “expert

opinions ‘must be based on facts which enable [the expert] to express a reasonably



2      All emphasis added unless otherwise noted.
                                              8
accurate conclusion as opposed to conjecture or speculation.’” Dodge, 328 F.3d a t

1222 (quoting Gomez v. Martin Marietta Corp., 50 F.3d 1511, 1519 (10th Cir.

1995)). See also General Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“[N]othing in

either Daubert or the Federal Rules of Evidence requires a district court to admit opinion

evidence which is connected to existing data only by the ipse dixit of the expert.”). “It is

axiomatic that an expert, no matter how good his credentials, is not permitted to

speculate.” Goebel v. Denver and Rio Grande Western R.R. Co., 215 F.3d 1083, 1088

(10th Cir. 2002).

       Applying this Supreme Court and Tenth Circuit case law a district court in this

circuit has recently explained that district courts are “to consider whether the witness’

conclusion represents an unfounded extrapolation from the data; whether the witness has

adequately accounted for alternative explanations for the effect at issue; whether the

opinion was reached for the purposes of litigation or as the result of independent studies;

or whether it unduly relies on anecdotal evidence.” United States v. Chapman, 59 F.

Supp. 3d 1194, 1210 (D.N.M. 2014) (quotation marks omitted) (citing Joiner, 522 U.S. at

146) (emphasis).

       Here, the United States’ expert notices describe the bases for or the reasons behind

the proffered opinions or topics of testimony. The notices explain how their experiences

lead them to reach the conclusions they will offer, how that experience is reliably applied to

the facts of the case and why that experience is a sufficient basis for their opinions.

       The basis of Ms. Gadd-Willardson’s opinions will be her review of all of the

                                                9
defendant's bankruptcy documents in each of the defendant’s chapter 13 cases, including the

petition, supporting schedules and statement of financial affairs, and schedules, chapter 13

plan and the defendant's objections and responses filed in Cases No. 14-32784 and 16-

27945. See Notice of Expert Witness at 5.

       The reasons for Ms. Gadd-Willardson’s opinions will be her knowledge of the duties

of a chapter 13 trustee and a debtor in a chapter 13 proceeding, her review of the

defendant's bankruptcy petitions and supporting schedules and statements of financial

affairs, and chapter 13 plans, and the defendant's objections and responses in Cases No. 14-

32784 and 16-27945, premised upon her extensive experience and training as an attorney

for the chapter 13 bankruptcy trustee. Id.

       Likewise, the basis of Ms. Hunt's opinions will be her review of all of the

defendant's bankruptcy documents, including the Petition, supporting Schedules and

Statement of Financial Affairs, and her review of the charges set forth in the Indictment, as

well as her extensive experience and training as a bankruptcy trustee. Notice of Chapter 7

Expert Witness at 5.

       The reasons for Ms. Hunt's opinion will be her knowledge of the duties of a trustee

and a debtor in a chapter 7 proceeding, her review of the defendant's bankruptcy Petition

and supporting Schedules and Statement of Financial Affairs, premised upon her extensive

experience and training as an active bankruptcy trustee. Id.




                                              10
       B. Expert Testimony Must Comply with Rule 704.

       Rule 704 states:

           (a) In General – Not Automatically Objectionable. An opinion is not
               objectionable just because it embraces an ultimate issue.

           (b) Exception. In a criminal case, an expert witness must not state an
               opinion about whether the defendant did or did not have a mental state
               or condition that constitutes an element of the crime charged or of a
               defense. Those matters are for the trier of fact alone.

       The case law in the Tenth Circuit is clear that expert witnesses “generally. . . may not

state his or her opinion as to legal standards nor may he or she state legal conclusions drawn

by applying law to the facts.” Christiansen v. City of Tulsa, 332 F.3d 1270, 1283 (10th Cir.

2003) (citations omitted). An expert witness cannot expressly state “the final conclusion or

inference as to a defendant’s actual mental state” under Rule 704(b). United States v.

Richard, 969 F.2d 849, 855 (10th Cir. 1992). See also, United States v. Dunn, 846 F.2d 761,

762 (D.C.Cir.1988) (“It is only as to the last step in the inferential process--a conclusion as

to the defendant’s actual mental state--that Rule 704(b) commands the expert to be silent.”);

United States v. Alvarez, 837 F.2d 1024, 1031 (11th Cir.) (“expert cannot expressly state a

conclusion” as to mental state), cert. denied, 486 U.S. 1026, 108 S.Ct. 2003, 2004, 100

L.Ed.2d 234, 235 (1988); United States v. Dotson, 817 F.2d 1127, 1132 (5th Cir.1987)

(testimony may not “directly embrace the ultimate question” of mental state); United States

v. Foster, 939 F.2d 445, 454 (7th Cir.1991) (testimony “merely assisted the jury in coming to a

conclusion as to [defendant’s] mental state; it did not make that conclusion for them”).

       The United States does not intend to ask Mses. Gadd-Willardson or Hunt any questions

                                              11
about whether they have an opinion about whether the defendant possessed the mental state to

commit any of the crimes for which he has been indicted, staying clear of an ultimate fact, an

ultimate question of law, or legal conclusions drawn by applying the law to the facts.

           C. Expert Testimony Must Advance Material Aspects of the Case

           As stated by the Tenth Circuit in United States v. Garcia, 635 F.3d 472, 476 (2011)

“[r]elevant expert testimony must ‘logically advance[] a material aspect of the case, Norris,

397 F.3d at 884 n. 2, and be ‘sufficiently tied to the facts of the case that it will aid the jury in

resolving a factual dispute”’ Daubert, 509 U.S. at 591, 113 S.Ct. 2786 (quotation omitted).

           It goes without saying that the subject matter of Mses Gadd-Willardson and Hunt’s

testimony is beyond the ken of the average juror. The potential jurors will at best have a

limited knowledge and understanding about bankruptcy terms and the bankruptcy process.

Their proposed testimonies will serve to educate the jurors to enhance their abilities to

resolve the factual disputes in this case in the context of the defendant’s bankruptcy cases.

This education will assist the jury in understanding the evidence and determining issues of

fact.

    III.      404(b) Motion in Limine

           As to the second part of the defendant’s motion, the United States incorporates in its

response all the arguments made in its Amended Notice of Intent to Introduce Intrinsic, Rule

404b) and Rule 609 Evidence. ECF Docket No. 27.

    IV.       Conclusion

           The Court should deny the defendant’s Motion in Limine. The proffered testimonies

                                                  12
of Mses Gadd-Willardson and Hunt satisfy the requirements of Rule 702 and 704 and are

therefore admissible.

       The conduct that the defendant has identified in his motion as 404(b) evidence or

other misconduct evidence is admissible as intrinsic evidence, Rule 404(b) evidence or Rule

609 Evidence.

       Dated this 2nd day of August, 2019.

                                             JOHN W. HUBER
                                             United States Attorney

                                             _/s/ Cy H. Castle______
                                             Cy H. Castle
                                             Assistant U.S. Attorney
                                             Peter Kuhn
                                             Special Assistant U.S. Attorney




                                               13
